      Case 2:18-cv-00870-KRS-GBW Document 57 Filed 04/27/20 Page 1 of 1



                      setIN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GAVIN CLARKSON,

               Plaintiff,

v.                                                                 No. 2:18-cv-00870-KRS-GBW


BOARD OF REGENTS OF THE NEW
MEXICO STATE UNIVERSITY, et al.,

               Defendant.


                    ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court will set this case for a telephonic trial-scheduling conference on May 11, 2020 at 10:00

a.m. to determine the scheduling and location of the trial and other significant pre-trial hearings.

The parties shall call (888) 398-2342 and enter access code 8193818 to connect to the

proceedings.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                           Page 1 of 1
